Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

With regard to rejection under 35 USC § 101, applying the analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is patent-eligible as the claims do not recite a mental process because the steps, as claimed, are necessarily rooted in computer technology and not practically performed in the human mind as they require atomistic molecular dynamics simulation of quantum mechanics-optimized structure for a subunit of  supramolecular therapeutic. 

With regard to prior art, the prior art does not teach or fairly suggest a method of evaluating and/or optimizing a supramolecular therapeutic as claimed. WO 2015148126  discloses a method of evaluating and/or optimizing a supramolecular therapeutic (a method of administering an effective/optimized amount of a conjugate (supramolecular therapeutic) having a therapeutic agent linked to a targeting ligand with an affinity ligand making a supramolecular structure; paragraphs (0030] & (0138]; claim 60 of lnvictus), the method comprising: (a) calculating a quantum mechanics (QM) optimized matched structure for a subunit (therapeutic agent) of the supramolecular therapeutic using the steps: (i) optimizing geometry of said subunit using quantum mechanical methods (calculating a QM optimized ligand for a therapeutic agent of the conjugate by optimizing geometry of said therapeutic agent linked to the optimized QM ligand using quantum chemical calculations and simulations; paragraphs (00267] & (00269]); (ii) calculating a plurality of force field parameters from the optimized subunit of step (i) (calculating a plurality of force field parameters from the optimized therapeutic agent having ligand; paragraph (00267]); (iii) optimizing energy of the subunit using the plurality of force field parameters calculated in step (ii) (optimizing the ligand to obtain the lowest energy of the optimized therapeutic agent having matched ligand using
the plurality of force field parameters; paragraph (00267]); (iv) optimizing geometry of the subunit of step (iii) via molecular dynamics (MD) simulation of said sul.Junil in vacuum using the plurality of force field parameters calculated in step (ii) (optimizing geometry of the optimized therapeutic agent having ligand via molecular dynamics MD simulation of said optimized therapeutic agent having matched ligand in vacuum using the plurality of force field parameters; paragraphs (00267] & (00269]); and (v) comparing the optimized subunit of step (i) with the optimized subunit of step (iii), wherein, if the optimized subunits differ from each other, changing at least one of the
plurality of force field parameters calculated in step (ii) and repeating steps (ii)-(v) (comparing the optimized therapeutic agent having matched ligand with previous therapeutic agent is done to obtain the lowest energy conformation and calculating new force field parameters; paragraph (00267]); (b) calculating a molecular dynamics simulation of said QM-optimized matched structure using the steps: (iii) optimizing energy of the simulation cell using a steepest descent/conjugate gradient method (minimizing energy of the simulation cell using a steepest descent algorithm; paragraph (00273]); (vi) solvating the QM-optimized matched structures with an equilibrated box of lipid and water molecules (solvating the QM- optimized therapeutic agent having matched ligand with an equilibrated box of protein-ligand complex and water molecules; paragraphs [00273] & (00274]), and (c) comparing trajectory (analyzing trajectories;
paragraph (00277]),(d) modifying structure of the subunit (modifying structure of the therapeutic agent; paragraphs [00277]).
WO 2015148126  fails to disclose discloses a method of evaluating and/or optimizing a supramolecular therapeutic (b) calculating an all atomistic molecular dynamics simulation of said QM-optimized matched structure using the steps: (i) forming a simulation cell by placing two of the said QM-optimized matched structures in a simulation cell parallel to z-axis of said simulation cell; (ii) translating the said QM-optimized matched structures along x-axis of the simulation cell, thereby doubling a number of QM-optimized matched structure in the simulation cell; (iv) translating the QM-optimized matched structures in the simulation cell of step (iii) along the x-axis, thereby doubling the number of QM optimized matched structures in the simulation cell; (v) repeating steps (iii)-(iv) until number of QM-optimized matched structures in
the simulation cell is half of a predetermined number N; (vi) solvating the QM-optimized matched structures with an equilibrated box of lipid bilayer and water molecules, wherein number of lipid molecules in the lipid bilayer is half of a predetermined number M of lipid molecules; (vii) minimizing energy of the simulation cell from step (vi) using a steepest descent/conjugate gradient method; (viii) packing the lipids (optionally excipient molecules) and the QM optimized matched structures by molecular dynamics simulation of the simulation cell of step (vii) with isotropic pressure coupling; (ix) removing any additional empty spaces created inside the simulation cell; (x)
removing any water molecules from hydrophobic core of lipid bilayer; (xi) translating the simulation cell of (x) to form a large simulation cell comprising N QM-optimized matched structures and M lipid molecules; (xii) minimizing energy of the large simulation cell of(xi) using a steepest descent/conjugate gradient method; (xiii) packing the large simulation cell of (xii) using a molecular dynamics simulation with
isotropic pressure coupling; and (xiv) removing any water molecules from hydrophobic core of lipid bilayer; (xv) packing the simulation cell of (xv) using a molecular dynamics simulation with semi-isotropic pressure coupling; and (c) comparing trajectory of simulation cell from step (b) with an upper bound trajectory and a lower bound trajectory, wherein the upper bound trajectory is a trajectory obtained with
a pure lipid bilayer and the lower bound trajectory is a trajectory obtained with a lipid bilayer with a nonoptimized structure for the therapeutic agent; (d) modifying structure of the subunit and repeating steps (a)-(d) unless trajectory is substantially close to the upper bound trajectory.
Likewise, US 2015/0193575 and US 2012/0116742 teach similar methods but fail to teach combination of steps as in the instant method. The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb